Citation Nr: 0503023	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-01 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to July 
1973.  He received several awards and commendations to 
include the National Defense Service Medal, Republic of 
Vietnam Service Medal, and Vietnam Campaign Medal.  His 
military occupational specialty was Gunner's Mate.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran testified before the RO at a hearing in October 
2002.  A transcript of that hearing is associated with the 
claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  A clear preponderance of the competent evidence of record 
is against a finding of a current diagnosis of PTSD.  

3. The veteran did not engage in combat with the enemy.  

4. The occurrence of the veteran's alleged in-service 
stressors is not verified.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in January 2004, the RO advised the appellant 
of the enactment of the VCAA.  The appellant was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The December 2001 statement of the case (SOC) and December 
2002 and April 2004 supplemental statements of the case 
(SSOCs) notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for service connection.  
The SOC and SSOCs specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  They also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

The claims folder contains all service medical records, VA 
medical records and private medical records as identified and 
authorized by the veteran.  The veteran has not identified 
any outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).   Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board finds that service connection for 
PTSD is not in order.  A clear preponderance of the competent 
evidence of record is against a finding of a current 
diagnosis of PTSD.  The records associated with the claims 
folder show that the veteran was diagnosed with PTSD for the 
first time at the VA Medical Center (VAMC) in New Orleans, 
Louisiana in December 1999.  This diagnosis was subsequently 
continued in later outpatient treatment reports.  None of 
these outpatient treatment reports describe the veteran's 
PTSD symptoms in any detail, nor do they show a basis for the 
diagnosis.  The veteran was afforded a VA psychiatric 
examination in February 2004.  This examination showed that 
the veteran was not experiencing sufficient numbers of 
features or sufficient severity of features of PTSD to meet 
the DSM-IV criteria for that diagnosis.  The VA examination 
included a complete review of the claims folder so that the 
determination was based on all of the evidence of record.  
Therefore, the VA examination has more probative value than 
the VA outpatient treatment records.  Current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran's claim for service connection 
implicitly includes the assertion that he has PTSD, but his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a diagnosis of 
PTSD or its relationship to service.  Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.

Furthermore, even if there was a competent diagnosis of PTSD 
the veteran's alleged in-service stressors have not been 
verified.  Pursuant to VA regulation, the evidence necessary 
to establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy."  
See Gaines v. West, 11 Vet. App. 353 (1998) (Board must make 
a specific finding as to whether the veteran engaged in 
combat).  

The veteran's service records reflect active service from 
December 1970 through July 1973 in the United States Navy 
with a military occupational specialty of gunner's mate.  
Service personnel records reflect no receipt of combat- 
related award or citation and no designation of participation 
in a combat campaign.

Through reviewing multiple statements from the veteran, the 
Board has been able to discern two alleged in-service 
stressors.  The first alleged in-service stressor reportedly 
occurred during the middle of the veteran's service in either 
1971 or 1972.  The veteran claims that his ship,  the USS 
Kawishiwi AO-146, was in the Gulf of Tonkin, just off the 
coast of Vietnam when he was offloading ammunitions to a 
destroyer.  Suddenly, the block and tackle on the large boom 
broke off the end of the boom and fell, probably eight to ten 
inches behind the veteran.  When it did that, swells caught 
the cable and block and knocked the veteran off of his feet 
and he turned over.  The cable was apparently flopping back 
and forth while the veteran scooted across the deck on his 
hands and knees.  The veteran put his left knee into a tie-
down buckle on the ship.  The veteran claims that he was cut 
and bruised after the accident.  The second alleged in-
service stressor reportedly occurred when the veteran 
witnessed bombs being dropped and guns being fired in Vietnam 
from his ship in the Subic Bay.  The veteran did not give any 
approximate dates for this stressor.  

Considering this record, the Board finds no evidence to 
suggest that the veteran engaged in combat with the enemy.  
Service records do not reflect, and the veteran does not 
assert, participation in combat situations or receipt of 
combat-related award.  There is no evidence or allegation of 
wound or injury potentially related to combat.  In addition, 
none of his alleged in-service stressors is related to combat 
with the enemy.  Accordingly, pursuant to VA regulation, the 
record must contain credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
In this case, there is no such credible supporting evidence 
concerning any of the stressors.

Evaluation of the veteran's alleged in-service stressor 
regarding witnessing bombs and shots fired in Vietnam from 
his ship reveals an incident not generally capable of 
verification by means of U.S. military records.  This is not 
the type of incident kept in official military records and is 
not verifiable absent more specific information.  The alleged 
in-service stressor regarding an injury to the veteran's left 
knee is not supported by the veteran's service medical 
records.  Service medical records for the period  of October 
1970 to 1973 Medical Board Proceeds were reviewed.  There is 
no mention of any treatment for knee injury in either 1971 or 
1972.  Records show treatment on board AO-146 in August 1972 
for jagged laceration of the second right hand while the 
veteran was drunk, in September 1972 for upset stomach and 
headache, and in December 1972 for sore throat, runny nose 
and diarrhea.  The first mention of left knee pain was in 
March 1973 which showed that pain had been present in the 
outer knee for about one and a half years.  A VA examination 
in January 1974 shows that the veteran gave a history at that 
time of injury to the left knee in 1972 when he dropped to 
the deck to get away from a snapped cable.    

The Board emphasizes that, throughout the course of his claim 
and appeal, when asked to provide additional information with 
respect to any of his alleged stressors, the veteran has been 
unable to do so.  Therefore, in the absence of credible 
evidence corroborating the veteran's statements and testimony 
as to his in-service stressors, the Board cannot conclude 
that the requirements of 38 C.F.R. § 3.304(f) have been met.   

As a clear preponderance of the competent evidence of record 
is against a finding of a current diagnosis of PTSD and there 
is no evidence of a verifiable in-service stressor, the Board 
finds that service connection for PTSD is not warranted. 38 
U.S.C.A. § 5107(b).




ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


